DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present office action is made in response to the amendment filed by applicant on 10/19/2021. It is noted that in the amendment, applicant has made amendments to the claims. There is not any change being provided to the drawings and the specification being provided in the mentioned amendment.
Regarding to the claims, applicant has amended claims 1, 5-6, 9-11, 14-16 and 19-20, and canceled claims 2-3 and 12-13. There is not any claim being added into the application. As amended, the pending claims are claims 1, 4-11, and 14-20.
Response to Arguments
4.	The amendments to the claims as provided in the amendment of 10/19/2021, and applicant's arguments provided in the mentioned amendment, pages 7-10, have been fully considered and yielded the following conclusions.
A) Regarding to the objection to claim 20 as set forth in the office action of 7/26/2021, the amendment to claim 20 as provided in the amendment of 10/19/2021 and applicant’s arguments provided in the mentioned amendment, page 7, have been fully considered and sufficient to overcome the objection to the claim 20 as set forth in the mentioned office action.

B) Regarding to the rejection of claims 1-4, 10-14 and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the office action of 7/26/2021, the amendments to the claims as provided in the amendment of 10/19/2021 and applicant’s arguments provided in the mentioned amendment, pages 7-8, have been fully considered and sufficient to overcome the objection to the claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the mentioned office action.
However, the amendments to the claims raise new problem(s) of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the present office action.
C) Regarding to the rejection of claims 1-2, 4, 11-12 and 14 under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al (US Publication No. 2011/0134303) as set forth in the office action of 7/26/2021, the amendments to the claims as provided in the amendment of 10/19/2021 and applicant’s arguments provided in the mentioned amendment, pages 7-8, have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
5.	Claims 1 and 11 are objected to because of the following informalities.  Appropriate correction is required.

b) The mentioned suggestion as set forth in element a) above is raised to claim 11.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1, 4, 10-11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the feature thereof “the voltage” (line 14) lacks a proper antecedent basis. Applicant should note that while the claim recites that the first lens is configured to deform under a change of voltage on lines 6-7; however, the claim has not provided/referred to a voltage. 
Further, the claim is unclear by the features thereof “at least two electric conductors … conductors.” (lines 10-16). While the mentioned features recite that: First: one end of each grooves abuts the first lens and the other end of each groove abuts the printed circuit board, 
b) Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the similar reasons as set forth in element a) above.
c) Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claim depends upon the canceled claim 13.
d) The remaining claims are dependent upon the rejected base claims and thus inherit the deficiencies thereof.
Claim Rejections - 35 USC § 102
8.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Jung et al disclose an image pickup device such as a mobile electronic device.
Regarding to the structure of the lens module as recited in present claims 1 and 11, it is noted that the lens module of the image pickup device, which is understood as a device comprises a body for supporting a lens module, as described in paragraphs [0028]-[0034], [0040]-[0051], and [0060]-[0068] and shown in figs. 1-3 comprises the following features:
a) a printed circuit board (110); 
b) a housing (160) acting as a bearing seat mounted on the printed circuit board;
c) a lens component (140) wherein the lens component comprises a first lens (144’) and a second lens (144”) and a microscope base (142) wherein the lenses are formed on the microscope base, see paragraphs [0041]-[0051] and the microscope base (142) is formed on the bearing seat (160);
d) the lenses (144’ and 144”) are electrically conductive and deforms under a change in voltage applied to the lenses; and
d) at least two electric conductors (170) for electrically connecting the lenses to the printed circuit board so that a change in voltage provided by the printed circuit board deforms the lens(es) for the purpose of varying the focus distance of the lens(es). 
Regarding to the feature related to grooves formed on an outer surface/wall of the microscope base and the bearing seat for holding/supporting the conductors as recited in each of claims 1 and 11, Jung et al disclose that conductors (170) are attached to or inserted into the lateral wall of the housing (160). While Jung et al does not clearly mention about the structural 
Regarding to the position/location of the second lens (144”) as recited in each of present claim 4 and 14, it is noted that the second lens (144”) is formed between the first lens (144’) and the microscope base (160).
Regarding to the feature related to the sensor and the structural relationship among the sensor, the bearing seat and the printed circuit board as recited in each of present claims 10 and 20, such feature is disclosed by Jung in which the sensor (120) is formed on and electrically connected to the printed circuit board (110) and the bearing seat (160) comprises a though hole facing the sensor.
Conclusion
11.       The US Publication Nos. 2005/0035421 and 2008/0013187 each is cited as of interest in that each discloses an imaging module having a circuit for controlling a lens for varying its focal length/focus.
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872